Citation Nr: 1431688	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-16 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for eczema.

2.  Entitlement to service connection for eczema.

3.  Entitlement to service connection for folliculitis, to include as secondary to eczema.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1999 to August 2002.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).   

In February 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for folliculitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 2008 rating decision denied service connection for eczema, claimed as a skin rash.

2.  The evidence received since the April 2008 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for eczema, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has been shown to currently have eczema that is related to his military service.  


CONCLUSIONS OF LAW

1.  The April 2008 rating decision denying service connection for eczema, claimed as a skin rash, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  Since the April 2008 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for eczema; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's currently diagnosed eczema was incurred in military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is reopening and granting in full the issue of entitlement to service connection for eczema.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Service connection for eczema

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

Claim to Reopen

The RO denied service connection for eczema, claimed as a skin rash, in an April 2008 rating decision because there was no evidence of a current diagnosis of eczema related to the Veteran's military service.  As the Veteran did not appeal the April 2008 decision and did not submit new and material evidence within one year thereof, it is final.  

At the time of the prior final rating decision in April 2008, the record included the Veteran's available service treatment records which documented treatment for contact dermatitis in May 2000 as well as a positive finding of eczema.    

As the April 2008 rating decision is final, new and material evidence is required to reopen the claim.  Specifically, in order to reopen, the evidence must show that the Veteran has eczema that is related to his military service.

In reviewing the evidence added to the claims folder since the April 2008 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the medical evidence of record associated with his claims folder after the April 2008 rating decision documents a relationship between the Veteran's diagnosed eczema and his military service.  See a VA treatment record from J.N., M.D., dated December 2011.  

The Board finds that, assuming its credibility, the newly submitted evidence is material.  In particular, the evidence now includes a current diagnosis of eczema that is related to the Veteran's military service.  This piece is crucial to establishing the element of nexus required for service connection.  As this previously missing element of service connection is now of record, the Board finds that the evidence is new and material sufficient to reopen the claim.  

The Board has reopened the Veteran's claim and must next address the claim on its merits.  Before doing so, however, the Board must consider certain procedural concerns.  The first concern centers on the case of Bernard v. Brown, 4 Vet. App. 384 (1993).  The second concern involves the statutory duty to assist, which comes into play at this juncture.  The third concern is the standard of review which the Board must employ in de novo decisions.  Because the Board is granting the Veteran's claim, there is no prejudice to the Veteran in the Board's consideration of his claim on the merits.  

Claim for Service Connection

The Veteran contends that his current eczema is related to his treatment for this disability during his military service as a result of being in extreme heat during training.  See, e.g., the February 2014 Board hearing transcript, pgs. 10-11.  

As to Hickson element (1), the medical evidence of record indicates diagnosis of eczema.  See, e.g., a VA treatment record from Dr. J.N. dated December 2011.  Based on this evidence, the Board finds that Hickson element (1) is satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran has contended that his eczema is due to prolonged exposure to heat during service.  The Board finds that the Veteran is competent and credible with regard to reporting that he was exposed to extreme heat during service.  Notably, his service treatment records document treatment for contact dermatitis in May 2000 as well as a positive finding of eczema.  Based on this evidence, the Board therefore finds that Hickson element (2) is arguably met.  

Turning to Hickson element (3), nexus, the Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed eczema is related to his military service.  A competent and probative medical opinion is of record concerning the issue of medical nexus for the Veteran's eczema in the form of a December 2011 report from Dr. J.N., a VA dermatologist.  Specifically, Dr. J.N. opined that it is at least as likely as not that the Veteran's exposure to extreme heat during service irritated his skin which has led to his current eczema.  Although Dr. J.N. could not state that a cause and effect relationship could be proven, she based her opinion on the Veteran's credible report with respect to his exposure to heat during service as well as her many years of treating the Veteran for his eczema.      

The opinion of Dr. J.N. was based upon thorough examination of the Veteran and analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Board notes that the Veteran was afforded a VA examination for his eczema in December 2010.  Following examination of the Veteran, the VA examiner diagnosed the Veteran with atopic dermatitis and opined that the atopic dermatitis is less likely than not caused by or a result of service.  The examiner's rationale for their conclusion was based on their finding that the Veteran has a history of seasonal allergies which predisposes him to having potential for eczema.  Crucially, however, the VA examiner noted that a review of the Veteran's claims folder was not conducted.  As discussed above, the Veteran's service treatment records documented treatment for contact dermatitis as well as a positive finding of eczema.  Further, the VA examiner did not address the Veteran's exposure to extreme heat during service which the Board has found to be credible.  As such, the Board finds that the rationale provided by the VA examiner is inadequate for evaluation purposes.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence]. 

In short, based on the total record, the Board finds that there is sufficient competent medical evidence to indicate a positive nexus between the Veteran's current eczema and his military service.  Hickson element (3), and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for eczema.  The benefit sought on appeal is therefore granted.  


ORDER

The claim for service connection for eczema is reopened.

Entitlement to service connection for eczema is granted.


REMAND

With regard to the Veteran's claim of entitlement to service connection for folliculitis, the Board finds that this issue must be remanded for additional evidentiary development.

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the current medical evidence of record documents diagnosis of folliculitis.  See a VA treatment record dated November 2009.  

The Board observes that the Veteran's service treatment records are absent complaints of or treatment for folliculitis.  However, the Veteran has indicated that his current folliculitis is due to his prolonged exposure to extreme heat during service.  See the February 2014 Board hearing transcript, pgs. 10-11.  As discussed above, the Board has found the Veteran to be credible with respect to his reported exposure to extreme heat during service.  

On this evidence, the Board finds that there is evidence of a current disability, an in-service injury, and evidence that the two may be connected.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's current folliculitis and his service is warranted. 

The Board also notes that service connection is now in effect for eczema.  The Veteran indicated at the February 2014 Board hearing that his folliculitis may also be related to his eczema.  See the February 2014 Board hearing transcript, page 9.  The Board therefore finds that a medical opinion as to a relationship between the Veteran's folliculitis and eczema must also be obtained to clarify this issue.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his current folliculitis, preferably during a flare-up of the folliculitis.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to the following: 

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed folliculitis is related to his active military service, to include his credible report of prolonged exposure to extreme heat;

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed folliculitis is either (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression of the disability) by the Veteran's service-connected eczema.  If the examiner finds that the folliculitis is aggravated by the service-connected eczema, then he/she should quantify the degree of aggravation, if possible.
      
The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


